DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jennifer Hinton on January 7, 2021.
The application has been amended as follows: 

Claim 16 (Canceled).

Reasons for Allowance
Claims 1-15 and 17-31 are allowed.
The following is an examiner’s statement of reasons for allowance:	
The prior art of Sadiq et al. (U.S. PGPub 2019/0268118) teaches the reference signal identifier may be indicated in an active transmission configuration index (TCI) state for a control channel (e.g., a PDCCH and/or a PUCCH) and/or a data channel (e.g., a PDSCH and/or PUSCH) (See [0088]). The base station may configure the UE with See [0089]).
The prior art of John Wilson et al. (U.S. PGPub 2019/0260445) teaches a UE may be configured with the higher layer parameter to assume whether a transmission configuration indicator (TCI) is present in downlink DCI. For example, if a parameter TCI-PresentInDCI is set as ‘Enabled’ for the CORESET scheduling a physical downlink shared channel (PDSCH) transmission, the UE may assume that a TCI field is present in the downlink DCI of the physical downlink control channel (PDCCH) transmitted on the CORESET (See [0062]). If the parameter TCI-PresentinDCI is set as ‘Enabled’, the UE uses the TCI-States according to the value of the TCI field in the detected PDCCH with DCI for determining PDSCH antenna port quasi co-location. The UE may assume that the antenna ports of one demodulation reference signal (DM-RS) port group of PDSCH of a serving cell are quasi co-located with the reference signal(s) in the reference signal set with respect to the QCL type parameter(s) given by the indicated TCI state if the offset between the reception of the DL DCI and the corresponding PDSCH is equal to or greater than a threshold k.sub.0 (See [0062])
Claims 1-15 appear to be novel and inventive because prior art fails to show or teach determining a scheduling offset between a physical downlink shared channel (PDSCH) and a physical downlink control channel (PDCCH); prioritizing the candidate TCIs based on the scheduling offset; identifying a 
Claims 17-31 appear to be novel and inventive for reasons similar to claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

			
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        1/11/2021